IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                         June 22, 2006 Session

                  LAURA D. BLEDSOE v. BRIAN KEITH KERPER

                   Direct Appeal from the Juvenile Court for Shelby County
                        No. J3706    George E. Blancett, Special Judge



                        No. W2006-00117-COA-R3-JV - Filed July 3, 2006


Father appeals the order of the Juvenile Court of Memphis and Shelby County setting child support
and retroactive child support. We affirm.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed; and
                                        Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and HOLLY M. KIRBY , J., joined.

Brian K. Kerper, Pro Se.

Laura D. Bledsoe, Pro Se.

                                      MEMORANDUM OPINION1

        This appeal arises from an order of the Juvenile Court of Memphis and Shelby County setting
child support and retroactive child support. Brian Keith Kerper (Mr. Kerper) and Laura D. Bledsoe
(Ms. Bledsoe) are the unmarried parents of TWB, a minor child born in 1990. In July 2005, Ms.
Bledsoe filed a petition to establish paternity in the juvenile court. In her petition, she prayed the
court to establish that Mr. Kerper was the natural father of TWB, for child support and back child




       1
           RULE 10. M EM ORANDUM OPINION

                This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion would have
       no precedential value. W hen a case is decided by memorandum opinion it shall be designated
       “MEMORANDUM O PINION”, shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.
support, and for other orders as the court deemed proper.2 Mr. Kerper declined DNA testing and was
found the natural father of TWB by the juvenile court referee on October 4, 2005. The October 4
recommendation of the referee included a recommendation that the case be continued to December
6, 2005, to afford Mr. Kerper an opportunity to provide copies of other child support orders. Mr.
Kerper failed to appear at the December 6 hearing. On December 6, 2005, the trial court entered an
order setting child support in the amount of $656.00 per month and retroactive child support in the
amount of $120,704.00, payable in monthly installments of $500.00 per month. Mr. Kerper filed
a timely notice of appeal to this Court. We affirm.

                                                   Issue Presented

       The issue presented, as we reword it, is whether the trial court erred in setting Mr. Kerper’s
prospective and retroactive child support obligation.

                                                       Analysis

         Mr. Kerper asserts the trial court erred in setting his prospective and retroactive child support
obligations because the order does not take into account child support he has been paying to two
women with whom he has other children. Specifically, Mr. Kerper asserts in his brief to this Court
that he is “paying a current child support order” in the amount of $700.00 to the mother of one child,
and “paid”3 another woman $200.00 per month in child support from 1989 to 1997. Mr. Kerper also
asserts in his brief that he was unable to attend the December 6 hearing because his son was
hospitalized in Georgia as a result of a bicycle accident.

        The record before us includes no transcript or statement of the evidence. Additionally, as far
as we can ascertain from the record, Mr. Kerper did not move the court for a continuance on
December 6, nor has he filed a motion for relief from the judgment. In the absence of a transcript
or a statement of the evidence, we generally presume that, had it been preserved, the record would
have contained sufficient evidence to support the trial court’s decision. Tallent v. Cates, 45 S.W.3d
556, 562 (Tenn. Ct. App. 2000). Insofar as the trial court’s judgment may be considered a default
judgment, Mr. Kerper has not filed a motion for relief from the judgment under Tennessee Rule of
Civil Procedure 59 or 60. We affirm.




        2
           It appears that Ms. Bledsoe filed a previous petition to establish parentage in August 1999 through TCSES.
It is unclear from the record whether this claim was prosecuted.

        3
            It is unclear whether M r. Kerper contends that he was under court order to pay this child support amount.

                                                           -2-
                                              Holding

        In light of the forgoing, we affirm the judgment of the trial court. Costs of this appeal are
taxed to Appellant Brian Keith Kerper.


                                                      ___________________________________
                                                      DAVID R. FARMER, JUDGE




                                                -3-